DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a second mobile device including a second internal clock that is not synchronized with the first internal clock of the first mobile device causing a drift between the first internal clock and the second internal clock, wherein the first difference TOA signal at least eliminates an unknown clock skew between the first internal clock and the second internal clock; Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein receiving, at a second mobile device including a second internal clock, the first wireless signal and the second wireless signal from the first transmitter and the second transmitter, respectively, wherein the second internal clock is not synchronized with the first internal clock of the first mobile device causing a drift between the first internal clock and the second internal clock, and wherein the first difference TOA signal at least eliminates an unknown clock skew between the first internal click and the second internal clock; Referring to Claim 20, the prior art of record does not disclose nor suggest it be an obvious modification wherein receive, at a second mobile device including a second internal clock, the first wireless signal and the second wireless signal from the first transmitter and the second transmitter, respectively, wherein the second internal clock is not synchronized with the first internal clock of the first mobile device causing a drift 
Claims 2-9 and 11-19 are dependent on Claims 1 and 10 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2016/0277888 is considered to be relevant to the state of the art although not applicable to be considered prior to the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646